Citation Nr: 0611269	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  97-17 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for liver disease.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability. 

6.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and L.C.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that denied increased ratings for the service-
connected right ankle and right knee disabilities, denied 
service connection for residuals of low back injury, and 
determined that a claim of entitlement to service connection 
for liver disease was not well grounded.  The veteran has 
appealed to the for favorable resolution.

In a February 1998 Hearing Officer Decision, service 
connection was established and a separate 10 percent rating 
was assigned for the right ankle disability, effective from 
September 29, 1995.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status, the Board will 
consider an increased rating for the right knee and a higher 
initial rating for the right ankle for the entire appeal 
period.  Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal also arises from a September 2002 RO rating 
decision that in pertinent part denied entitlement to service 
connection for skin rash and for PTSD and denied entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability.  Although the veteran 
submitted a timely notice of disagreement to other claims 
denied in September 2002, in July 2004, the veteran withdrew 
all other appeals except the aforementioned.  

Service connection for residuals of a back injury, for liver 
disease, for a skin disorder, and for PTSD and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The right knee disability has been manifested throughout 
the appeal period by range of motion in flexion to at least 
110 degrees; range of motion in extension to zero degrees; 
crepitus; complaints of tenderness, stiffness, swelling of 
the knee joint, and throbbing knee pain; the right knee joint 
has not been impaired by weakened movement, excess 
fatigability, or incoordination.  

2.  The right ankle disability has been manifested throughout 
the appeal period by full range of motion in dorsiflexion; 
slight limitation of plantar flexion due to pain; complaints 
of tenderness to palpation, joint pain, stiffness, and ankle 
swelling on use.  




CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 10 
percent for the right knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

2.  The criteria for a schedular rating greater than 10 
percent for the right ankle have  not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  VA must tell a claimant the types of 
medical and lay evidence that the claimant could submit that 
is relevant to establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims 
for a higher ratings for the right ankle and right knee 
disabilities.  The RO provided rating decisions, statements 
of the case, and supplemental statements of the case (SSOC).  
VA sent notice letters in July 2002 and September 2004.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They told him what evidence is needed 
to substantiate the claims.  The letters also told the 
veteran what evidence he was responsible for obtaining, and 
what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.159(c).  VA provided required 
VCAA notice subsequent to the initial adverse decision, which 
would normally require a remand for compliance.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005), the United States Court 
of Appeals for Veterans Claims (Court) determined that only 
VA's failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to the 
veteran.  Because VA has pointed out what evidence is needed, 
no unfair prejudice has resulted.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish earlier effective dates for the increased rating 
claims.  However, there is no prejudice regarding the 
increased ratings for the right knee and ankle as the claims 
are being denied.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal regarding increased ratings for the right knee 
and ankle.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).


Higher Ratings for the Right Knee and Ankle

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In this case, the right knee joint has 
not been impaired by weakened movement, excess fatigability, 
or incoordination.  

In Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), the 
Court held that 38 C.F.R. § 4.40 recognizes that functional 
loss may be due to pain or limitation of flexion, as 
specified in the rating schedule under 38 C.F.R. § 4.71a, and 
that functional loss caused by either factor should be 
compensated at the same rate.  Hence, functional loss due to 
pain is to be rated at the same level as functional loss due 
to impeded flexion.  

The right knee has been rated 10 percent disabling for the 
entire appeal period under Diagnostic Code 5257.  Diagnostic 
Code 5257 pertains to subluxation or lateral instability of a 
knee.  A 30 percent evaluation is warranted for recurrent 
subluxation or lateral instability of the knee when there is 
severe impairment.  A 20 percent evaluation requires moderate 
impairment.  Slight impairment of either knee warrants a 
10 percent rating.  38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (2005).

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260 (2005).   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 
(2005).    

Considering the VA orthopedic examinations of November 1995, 
December 1997, August 2001, and March 2005, and the veteran's 
testimony in December 1996 and December 1997, the right knee 
disability has been manifested throughout the appeal period 
by range of motion in flexion to at least 110 degrees and 
range of motion in extension to zero degrees, crepitus, and 
complaints of tenderness, swelling of the knee joint, and 
throbbing knee pain on use which combine to produce slight 
functional impairment.  X-rays are normal.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a schedular 20 percent 
rating under Diagnostic Codes 5257, 5260, or 5261 are not 
more nearly approximated.  This is because there is no 
instability or compensable limitation of motion in any plane.  

Moreover, the right knee joint has not been impaired by 
weakened movement, excess fatigability, or incoordination and 
the pain-free range of motion of the right knee does not 
provide a basis for a rating higher than the 10 percent 
already assigned.  DeLuca, Schafrath, supra.  After 
considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for a schedular rating higher than 10 
percent for the right knee.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim must be denied.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established for the right ankle, the Board considers the 
initial rating from the initial effective date forward rather 
than treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  In other 
words, in a dispute over the initial rating assignment, the 
evidence need not show an increase in disability over the 
level of disability shown during a prior rating period, the 
evidence need show only that the initial rating assigned was 
incorrect.

The right ankle has been rated 10 percent disabling under 
Diagnostic Code 5271 throughout the appeal period.  The 
ultimate question then is whether that rating is correct.  
The rating schedule reflects that moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2005).  

Considering the VA orthopedic examinations of November 1995, 
December 1997, August 2001, and March 2005, and the veteran's 
testimony in December 1996 and December 1997, the right ankle 
disability has been manifested throughout the appeal period 
by full range of motion in dorsiflexion.  Plantar flexion is 
slightly limited by pain and there are complaints of 
tenderness to palpation, joint pain, stiffness, and ankle 
swelling on use.  X-rays are normal.  Comparing these 
manifestations with the criteria of the rating schedule, the 
Board finds that the criteria for a schedular 20 percent 
rating under Diagnostic Codes 5271 are not more nearly 
approximated.  This is because there is no instability or 
marked limitation of motion.  Even considering the tenets of 
DeLuca and Schafrath, very little right ankle impairment is 
shown.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim for a schedular rating higher than 10 
percent for the right ankle.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  

The Board will defer consideration of an extraschedular 
rating for the right knee and ankle because the issue of TDIU 
is currently pending.


ORDER

A disability rating in excess of 10 percent for the right 
knee is denied. 

A disability rating in excess of 10 percent for the right 
ankle is denied. 


REMAND

Back Injury

The veteran claims that he injured his back during active 
service when his truck was struck from behind by another 
truck.  Service medical records (SMRs) reflect that a 
collision between two trucks resulted in a small cut on the 
back of the head; however, no spine injury was mentioned.  
The veteran claimed hospitalization for a severely disabling 
back disorder shortly prior to separation, although, none of 
those records are obtainable.  At the time of separation from 
active service, the spine was examined and found normal and 
the veteran checked "no" to history of recurrent back pain.  

In December 1997, a VA examiner found limitation of motion of 
the lumbar spine and offered a diagnosis of residuals of a 
lumbar spine injury.  A December 1998 VA magnetic resonance 
imaging (MRI) report reflects disc narrowing at T12-L1, L4-5, 
and at L5-6 with annular tearing.  The question to be 
answered by a VA orthopedic specialist is whether any current 
back disorder is related to a claimed in-service back injury.  

Liver Disorder

The veteran maintains that exposure to Agent Orange caused a 
liver disorder.  A December 1995 VA report notes severe 
macrovesicular steatosis.  A December 1998 VA report notes 
"chronic liver disease."  A January 2000 Armed Forces 
Institute of Pathology liver biopsy report notes marked 
steatosis, etiology undetermined.  A February 2000 VA 
outpatient treatment report contains an observation that 
early liver fibrosis might be due to Agent Orange.  

The questions to be answered by a specialist is whether it is 
at least as likely as not (50 percent or greater probability) 
that any current liver disease is related to (1) active 
service; (2) to exposure to herbicide agents such as Agent 
Orange; or, (3) whether any current liver disorder is a 
manifestation of porphyria cutanea tarda (in which case 
service connection will be presumed).   

Skin Disorder 

The veteran also asserts that exposure to Agent Orange caused 
a skin disorder.  A January 1998 VA compensation examination 
report reflects complaints of lesions on the hands and face.  
The examining physician found seborrheic dermatitis of the 
scalp and face with pustules on the face and nose suggestive 
of rosacea or telangiectasia.  The skin of the neck and both 
arms were solar damaged.  The upper back had mild 
folliculitis.  The impressions were seborrheic dermatitis of 
the scalp and face; mild rosacea of the face; folliculitis of 
the upper back; and, excoriations of the hands.

A September 1998 VA outpatient treatment report reflects a 
hemorrhagic subcutaneous rash of the left forearm and under 
the left eye.  A February 2000 VA outpatient treatment report 
reflects that a skin rash might be due to Agent Orange.  

In July 2004, the veteran testified that he received 
treatment for a skin rash at Fort Carson before he left 
active service.  The questions to be answered by a 
dermatologist is whether it is at least as likely as not (50 
percent or greater probability) that any skin disorder is 
related to (1) active service; (2) to exposure to herbicide 
agents such as Agent Orange; or, (3) whether any current skin 
disorder is a manifestation of chloracne (in which case 
service connection will be presumed).   

PTSD

The veteran's DD Form 214 reflects that he was a wheel 
vehicle mechanic assigned to division artillery.  He served 
in Vietnam from June 23, 1969, to June 22, 1970, and earned 
the Vietnam Campaign Medal (VCM) and the Vietnam Service 
Medal (VSM) with two bronze service stars.  

The veteran's official personnel file reflects that he was 
qualified in hand grenade (expert), the M-14, the M-16, and 
that he was an expert with auto rifle.  He participated in 
the Summer-Fall 1969 and the Winter-Spring 1970 campaigns, 
and was assigned to the 370th Maintenance Company (DS) while 
in Vietnam.  

In a January 2001 letter, a VA psychiatrist reported that the 
veteran had been hospitalized by VA for combat-related PTSD.  
In a May 2001 letter, both a VA licensed clinical social 
worker and a Ph. D. medical doctor agreed that the veteran 
had combat-related PTSD.  

In an October 2002 letter, yet another VA psychiatrist 
offered a diagnosis of PTSD related to combat.  The 
psychiatrist noted that the veteran had identified multiple 
combat stressors, although the letter does not mention any 
specific stressor.  

In October 2002, the veteran reported that his stressors were 
running small convoys around Quan Loi, An Loc, Song Be, Phuoc 
Binh, and outlying base camps.  He stated that his convoy was 
often a target of enemy fire, especially during and after the 
1970 Tet offensive.  He kept grenades, a grenade launcher, 
and his pistol handy during these trips.  During one trip, he 
shot and killed a child whom he perceived to be reaching for 
his grenades.  During an overnight stay at an ARVN outpost 
near Song Be, the camp was attacked and the veteran and 
others shot at many enemy soldiers.  Gunships provided 
covering fire during the night.  He was flown back to his 
base from Song Be airport the next morning.

The RO's stressor development efforts revealed that the 
veteran's unit was stationed at and around Long Binh.  An Air 
Cavalry unit was located in the area of Song Be and normally 
provided fire support during enemy attacks.  An aeronautical 
chart of Vietnam reflects that there was a runway at Song Be.  

In July 2004, the veteran testified that he came under enemy 
fire numerous times while in the Song Be and Phuoc Binh area.  
He recalled that Quan Loi was overrun during one attack and 
he often received mortar and rocket fire at Quan Loi.  

Prior to adjudication, it would be helpful if the AMC 
contacted the U.S. Army and Joint Services Records Research 
Center (hereinafter JSRRC) and requested any information 
concerning the veteran's unit, i.e., the 370th Maintenance 
Company (DS), especially from December 1969 through June 
1970, which would cover the 1970 lunar new year (Tet) 
offensive.  This information will help corroborate claimed 
stressors and/or determine whether the veteran participated 
in combat.  The AMC should also obtain the historical records 
of elements of the 1st Air Cavalry Division in the Song Be, 
An Loc, and Quan Loi area, especially from December 1969 
through June 1970.  This information will also help 
corroborate claimed stressors and/or determine whether the 
veteran participated in combat.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should request the veteran to 
provide current information about his 
medical treatment for his claimed liver 
disorder, residuals of a back injury, 
skin disorder and PTSD and after 
obtaining necessary authorization, 
attempt to obtain the records of all 
medical treatment for the disabilities 
since the issuance of most recent SSOC in 
July 2005.  If no records available, that 
fact should be clearly noted in the 
claims files and the AMC should advise 
the veteran.  

2.  The AMC should contact JSRRC and 
request any information, operation 
reports, lessons learned, and unit 
history concerning the 370th Maintenance 
Company (DS), especially from December 
1969 through June 1970.  The AMC should 
request any information, operation 
reports, lessons learned, and unit 
history of the 1st Air Cavalry in the 
Song Be, An Loc, and Quan Loi area, 
especially from December 1969 through 
June 1970.  
 
3.  The AMC should make arrangements for 
an orthopedic examination of the lumbar 
spine.  The claims file should be made 
available to the physician for review.  
The physician is asked to review the 
claims files, examine the veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses concerning the low back?

II.  For each diagnosed low back 
disorder, is it at least as likely 
as not (50 percent or greater 
probability) that this disability 
had its onset in service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  The claims files should be forwarded 
to an appropriate specialist in liver 
disorders for an opinion.  The physician 
is asked to review the claims files with 
special attention to a January 2000 Armed 
Forces Institute of Pathology biopsy 
report that notes portal fibrosis, marked 
steatosis, but no complete nodule 
formation to warrant a diagnosis of 
cirrhosis.  The physician is asked to 
offer an opinion addressing whether it is 
at least as likely as not (50 percent or 
greater probability) that any current 
liver disease is related to (1) active 
service; (2) to exposure to herbicide 
agents; or, (3) if the answer to both (1) 
and (2) are "NO", then address whether 
any current liver disorder is a 
manifestation of porphyria cutanea tarda.  
The veteran may be examined if necessary.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

5.  The claims files should be forwarded 
to a dermatologist for an opinion.  The 
dermatologist is asked to review the 
claims files with special attention to a 
September 1998 VA outpatient treatment 
report that reflects a hemorrhagic 
subcutaneous rash of the left forearm and 
under the left eye, and a February 2000 
VA outpatient treatment report that 
reflects that a skin rash might be due to 
Agent Orange.  The questions to be 
addressed by the dermatologist are 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any skin disorder is related to (1) 
active service; (2) to exposure to 
herbicide agents such as Agent Orange; 
or, (3) whether any current skin disorder 
is a manifestation of chloracne?  The 
veteran may be examined if necessary.  
The physician should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
physician should state the reason.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate 
each service connection claim and the 
claim of entitlement to TDIU.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


